Citation Nr: 1022503	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  03 36 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service 
connection for an anxiety disorder (previously claimed as 
anxiety, depression, and paranoid ideas).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 
to August 1969.  He also had National Guard service, with 
periods of active service, from August 1976 to January 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
North Little Rock, Arkansas.  

In June 2004, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.  

This matter was previously before the Board in March 2005, at 
which time the Board issued a decision which denied the 
Veteran's claim.  The Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an Order dated in March 2007, the Court 
implemented a Memorandum Decision dated in February 2007 
which vacated the March 2005 Board decision in part and 
remanded the matter for further proceedings.  This matter was 
before the Board again in August 2008 and was remanded for 
further development.  It has now returned to the Board for 
further appellate consideration.  The Board finds that the RO 
substantially complied with the Remand directives.


FINDINGS OF FACT

1.  In an unappealed October 1999 decision, the RO denied 
service connection for anxiety neurosis (also claimed as 
anxiety, depression, and paranoid ideas).  

2.  Evidence submitted subsequent to the October 1999 RO 
decision is cumulative or redundant of evidence previously of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim. 


CONCLUSION OF LAW

Evidence received since the October 1999 RO decision 
that denied service connection for anxiety neurosis 
(also claimed as anxiety, depression, and paranoid 
ideas), which was the last final denial with respect to 
this issue, is not new and material; the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156, 20.302, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  In the 
context of a claim to reopen, the Secretary must look at the 
bases for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

In VA correspondence, dated in October 2002, VA informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The correspondence notified the Veteran that new 
and material evidence must show that the Veteran's condition 
was incurred in, or aggravated by, his active military 
service.  The correspondence was deficient in that it did not 
inform the Veteran of the criteria for assignment of an 
effective date and disability rating in the event of award of 
service connection.  The Board finds that any defects with 
regard to the VCAA notice are not prejudicial to the Veteran.  

The Veteran has submitted statements in support of his appeal 
and has been represented by an attorney for a portion of his 
appeal, and by an accredited representative.  The Veteran has 
also testified in a VA hearing.  Based on the foregoing, the 
Board finds that the Veteran has had a meaningful opportunity 
to participate in the adjudication of his claim such that the 
essential fairness of the adjudication is not affected. See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that must 
be considered when determining whether that appellant has 
been prejudiced by any notice error"). See Shinseki v. 
Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 2009); 
556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'L Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  The Veteran has not averred that he 
received inadequate notice as to what he must show to 
substantiate his claim to reopen.  Moreover, due to the 
Board's finding that the previously-denied claim may not be 
reopened, no effective date or disability rating will be 
assigned; therefore, the Veteran cannot have been prejudiced 
by a lack of VCAA notice as to these elements. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), service 
personnel records, Social Security Administration records, 
and VA and private medical records.  Additionally, the claims 
file contains the statements of the Veteran, to include his 
testimony at a Board hearing.  The Board has carefully 
reviewed the statements and concludes that there has been no 
identification of further available evidence not already of 
record for which VA has a duty to obtain.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.

Pursuant to the Board's remand, additional service personnel 
records have been added to the record since the last final 
denial.  The Board finds that these new records are not 
relevant to the Veteran's claim as they do not relate to any 
claimed in-service, injury, or disease.  Some of the records 
are duplicative of records already in the claims file at the 
time of the last final denial, and the majority of records 
consist of administrative records dealing with retirement 
credit points, orders, a report of separation (NGB Form 22), 
the Veteran's military occupational specialty, clothing and 
equipment, life insurance and other administrative matters.  
While the records do provide the dates of the Veteran's 
National Guard duty; the Veteran's discharge date was already 
in the claims file at the time of the last final denial, his 
pertinent National Guard STRs were already in the file, and 
his entrance date does not affect the claim, as the date of 
the Veteran's alleged anxiety problem was already documented 
in the claims file by other service records.  Therefore, the 
Board finds that the newly received service records are not 
relevant and the claim will be considered as a claim to 
reopen a previously denied claim.  See 38 C.F.R. § 3.156(c).  

The Board notes that VA is not required to provide a medical 
examination to a claimant seeking to reopen a previously and 
finally disallowed claim prior to a determination that new 
and material evidence has been received.  See Paralyzed 
Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Circ. 2003).

Legal criteria 
New and material evidence

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the appellant in developing the facts 
necessary for the claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Service connection- in general

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In each case where service connection for any disability is 
being sought, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown 
by such Veteran's service record, the official history of 
each organization in which such Veteran served, such 
Veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(24) (West 2002).  

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is 
competent in a particular case is a question of fact to be 
decided by the Board in the first instance.  The Court set 
forth a two-step analysis to evaluate the competency of lay 
evidence.  First, Board must first determine whether the 
disability is the type of injury for which lay evidence is 
competent evidence.  If so, the Board must weigh that 
evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not 
provided any in-service record documenting his claimed injury 
-to determine whether to grant service connection.  The Board 
observes that this Federal Circuit decision is 
nonprecedential.  However, a non-precedential Court decision 
may be cited "for any persuasiveness or reasoning it 
contains".  see Bethea v. Derwinski, 252, 254 (1992)  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 C.F.R. § 3.306.

Analysis

The Board has reviewed all of the evidence in the claims 
file.  The Board has an obligation to provide reasons and 
bases supporting this decision; however, there is no need to 
discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran avers that he suffers from an anxiety disorder, 
to include anxiety, depression, and paranoid ideas due to 
active service.  Historically, a May 1982 RO decision denied 
the Veteran's claim based on a finding that the Veteran was 
first treated for a nervous condition/anxiety reaction 
several years after separation from service and prior to 
National Guard ACDUTRA.  The RO found that the Veteran's 
condition was not aggravated by his ACDUTRA. The Veteran did 
not file an appeal, and that decision became final.  In 1999, 
the Veteran filed a claim to reopen his previously denied 
claim. The RO denied this claim in October 1999 because it 
found that new and material evidence had not been received.  
The Veteran did not appeal this October 1999 decision and it 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

The Board must assess whether new and material evidence has 
been received sufficient to reopen the claim of service 
connection.  Wakeford v. Brown, 8 Vet. App. 237 (1996).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the Board is obliged to determine in the first 
instance whether there is new and material evidence to reopen 
the claim, regardless of the RO's action.  Barnett v. Brown, 
8 Vet. App. 1 (1995). Accordingly, this decision addresses 
the claim to reopen.  

Evidence at the time of the last final denial 

The evidence of record in October 1999, the time of the last 
final denial, included the Veteran's service treatment 
records (STRs), service personnel records, and VA and private 
medical reports.

A report of medical history for a July 1966 examination, 
reflects that that the Veteran had a check mark in the 
"yes" box labeled "nervous trouble of any sort", which was 
changed to reflect " no."  The report of medical 
examination, dated in July 1966, reflects that upon clinical 
examination, the Veteran's psychiatric condition was deemed 
to be normal.  

A report of medical history for separation purposes reflects 
that the Veteran reported that he had previously had, or then 
had, nervous trouble.  He denied having had depression or 
excessive worry.  The report of medical examination for 
separation purposes, dated in July 1969, reflects that upon 
clinical examination, the Veteran's psychiatric condition was 
deemed to be normal.   

Private medical correspondence dated in October 1973 reflects 
that the Veteran was seen following an automobile accident.  
The physician noted an impression of anxiety reaction.  

A January 1976 VA abbreviated medical record reflects that 
the Veteran was hospitalized for two days and had a diagnosis 
of anxiety neurosis and acute psychotic organic brain 
syndrome by history, which had an etiology undetermined and 
was resolved.  It was noted that he reported he had been 
anxious and depressed, and had suicidal ideation prior to 
admission.  Medical records dated in March 1976 reflect that 
the Veteran had definite paranoid disease. 

An August 1976 report of medical history for National Guard 
enlistment purposes reflects that the Veteran reported that 
he had had, or currently had, depression, excessive worry, 
and nervous trouble.  The physician's summary and elaboration 
notes that the Veteran had a nervous condition and was 
presently treated for depression.  The August 1976 report of 
medical examination reflects that the Veteran had a nervous 
condition and was under treatment.

STRs dated in July 1979 reflect that the Veteran reported 
that his medications were not helping him and that he 
suffered from anxiety and depression.  He reported that he 
had been on medication for paranoia for several years and 
lately had not been taking it because he felt that it did not 
help him.  He was in his second week of National Guard annual 
training.  Upon clinical examination, the impression was 
paranoid schizophrenic, chronic.  The examiner noted that the 
Veteran functioned well when he takes his medication; 
however, when he does not take his medication, "he creates 
problems."  It was recommended that he be discharged from 
his unit at the end of their annual training.  

October 1980 medical records by Dr. P. H. reflect that the 
Veteran had a diagnosis of anxiety neurosis.  November 1980 
records reflect that the Veteran reported that he was taking 
medication and was supervised by a private psychiatrist.  He 
reported that he had been in treatment for the past five 
years.  He further gave a history of anxiety, depression, 
paranoid ideas, and ideas of reference.  

A November 1980 report of medical examination reflects the 
Veteran reported that he had had, or currently had, 
depression or excessive worry, frequent trouble sleeping, and 
nervous trouble.  The November 1980 report of medical 
examination reflects that the Veteran had severe 
psychoneurosis vs. psychosis.  It was noted that he was not 
qualified for retention.  

Service personnel records reflect that the Veteran was 
discharged from the Army National Guard effective January 
1981.

VA Medical records dated in 1981 reflect that the Veteran 
"comes across as a paranoid schizophrenic" (See Dr. W.'s 
March 1981 notes), had a diagnosis of schizophrenic reaction 
(See Dr.W.'s July 1981 notes), was hospitalized and had a 
diagnosis of personality disorder, passive aggressive (See 
Dr. C.'s March 1981 notes).

A statement from the Veteran, dated in February 1985, 
reflects that if he does not take his medication, his 
"nerves are so bad" that he cannot work.  1984 and 1985 
treatment records reflect medication for his mental health 
problem.

A May 1985 VA examination report reflects that the Veteran 
was diagnosed with mixed personality disorder with passive-
aggressive and dependent features.  It was noted that there 
was no evidence of clinical depression or schizophrenia.  VA 
Medical records dated in 1990, 1991, and 1992 reflect that 
the Veteran reported hearing voices, and having depression, 
and worrying about bills.  He was noted to have both anxiety 
and depression.  A December 1991 report reflects a diagnosis 
of paranoia.  A February 1992 record reflects the Veteran 
complained of extreme depression.  A July 1992 medical record 
reflects that he was started on an anti-depression 
medication.

A September 1992 mental hygiene clinical record reflects that 
the Veteran reported that he had had an onset of a nervous 
disorder in 1972.

In sum, the evidence reflected that the Veteran had a 
diagnosis of anxiety reaction in October 1973, a diagnosis of 
anxiety neurosis and paranoia in 1976, treatment for 
depression in 1976, was on medication for paranoia in 1979, 
was diagnosed as a chronic paranoid schizophrenic in 1979, 
diagnoses of anxiety neurosis and psychoneurosis vs. 
psychosis, was hospitalized and diagnosed with personality 
disorder in 1981, and had continuing mental health problems 
in the 1990s.  




Evidence since the last final denial.

The evidence received into the record since the last final 
denial of service connection consists of VA medical treatment 
records, private medical treatment records, and Social 
Security Administration records.

A January 1975 VA medical record reflects that the Veteran 
had made a suicidal gesture, and was nervous and restless at 
home.  It was suggested he be admitted for hospitalization.

A January 1976 medical record reflects that the Veteran 
complained of episodes of anxiety.  It was noted that he had 
a history of acute onset of distorted perception, 
questionable delusion, depression, and suicidal ideation.

The January 1976 VA abbreviated medical record in the 
evidence of record prior to the last final denial was again 
received into the record.  

The October 1980 record from Dr. P.H. in the evidence of 
record prior to the last final denial was again received into 
the record.  

The March 1981 record from Dr.C, and other medical records 
from 1981, in the evidence of record prior to the last final 
denial were again received into the record.  

Mental health records from 1985, to include a record in which 
the Veteran stated that the devil told him to "kill folks", 
which was in the evidence of record prior to the last final 
denial were again received into the record.  

A February 1981 VA medical record reflects that the Veteran 
was diagnosed with acute psychotic disorganization and 
borderline personality.  

An October 1986 record reflects that the Veteran reported 
that he needed medication for paranoia.  Records in 1987 
showed continued treatment for a mental condition.  A July 
1987 consultation sheet reflects that the Veteran reported 
that he served in the National Guard as a medic and reported 
that he has training to be an LPN (licensed practical nurse), 
but never passed the licensing exam, although he worked as a 
nursing assistant from 1978 to 1981.  The examiner noted that 
the Veteran's history and chart review were consistent with 
the diagnosis of generalized anxiety disorder. 

Records dated in 1988, include a January 1988 report of 
contact which reflects that the Veteran was extremely 
irritated, angry, and emotionally upset.  A February 1988 
evaluation for mental disorders by Dr. V.T. notes that the 
Veteran reported that he was depressed, but that anxiety was 
his chief problem.  The diagnosis was generalized anxiety 
disorder.

Responses to interrogatories, received by VA in November 
1988, reflect that Dr. V.T. saw the Veteran on one occasion 
and opined that the Veteran's complaints of nervousness and 
anxiety were consistent with symptoms of drug withdrawal.  
She further reflected, as she had in her earlier report, that 
his problems had become a way of life for him.

April 1989 Central Arkansas Counseling Center correspondence 
reflects the opinion of the counselor, H.L., that the Veteran 
was "either a psychotic or high on drugs." It was noted 
that the Veteran was suicidal and possibly homicidal, 
agitated, spoke gibberish, paced the floor like a caged 
animal, reported that he could not read or write, refused to 
read, and that he placed the counselor in fear of harm.

Mental Health evaluation records, dated in December 1989, 
from licensed psychologist, K.W. reflect a diagnosis of mild 
mental retardation, paranoid personality disorder, possible 
organicity due to chronic alcohol ingestion.

An October 1997 report from Dr. J.P. reflects that the 
Veteran wanted to change his medications.   It was noted that 
he had depression. 

An August 1998 evaluation for mental disorders, by licensed 
clinical psychologist and doctor A.M. reflects a diagnosis of 
schizophrenia, paranoid type, and depressive disorder, not 
otherwise specified.  The examiner noted that the Veteran 
reported that he had been feeling depressed for a long time, 
but that neither he nor his wife could give any approximation 
on how long he has been depressed.  

An October 2001VA medical record reflects that the Veteran 
reported a severe episode of depression while on active duty 
for the Army National Guard and that he was medially 
discharged. He noted that he had been treated prior to the 
episode and had been on medication, on and off, since.

A statement by Dr. J.P., dated in September 2002, reflects 
that the doctor has been following the Veteran in the mental 
health clinic for neurotic depression since 1994.  He stated:

[p]rior to this patient was seen by Dr. [H.] for 
the same condition, and during his time in the 
Arkansas National Guard he was followed by Dr. [W.] 
in this clinic for the same condition, depression.  
It is evidence he has depression now, the same 
condition he had when he was discharged medically 
from the Arkansas National Guard.

VA medical records dated in July, August, September, and 
December 2002 reflect that the Veteran was taking an anti-
depressant medication, and diagnosed with neurotic 
depression.

Social Security Records reflect that an administrative law 
judge found, in March 1989, that  the Veteran had a severe 
mental impairment which restricted him to work-related 
activities not requiring an intense interaction with others 
or the use of a great deal of judgment.  The Veteran reported 
that his mental problem began in October 1986. 

The Veteran testified at a June 2004 Travel Board hearing.  
The Veteran testified that he was discharged from the 
National Guard due to an anxiety condition, and that the 
first time he started suffering from this anxiety condition 
was when he was on active duty in Texas with the National 
Guard.  He further testified that prior to the National Guard 
service, he had had a nervous breakdown and been locked up.  
He stated, however, that it was different because it was more 
of a depression problem.  He testified that his depression 
had a lot to do with the anxiety problem and that he has a 
problem with a nervous condition and anxiety that he" just 
can't get handle on it to control it".  He further testified 
that with regard to a specific incident in the National 
Guard, there were mornings that he got up where he had not 
slept well and got "real shaky" at work.

The Veteran reported that he had medic and nursing training 
from February 1977 to March 1978.

Records from Dr. J.P. dated in March 2005 reflect that the 
Veteran has depression.  The examiner noted that he reviewed 
the Veteran's medical records from July 24, 1979 and that the 
Veteran at that time was being treated for paranoia, 
depression, and anxiety.  He noted that although the 
impression was paranoid schizophrenia, the symptoms present 
and response to medication were identical to his current 
condition.  He continued to have depression, anxiety, and 
some paranoia, which was modified but not relieved by his 
current medication.  It was further noted that he was not 
suicidal, homicidal, or psychotic.

VA mental health care records dated in 2005, 2006, and 2007, 
reflect diagnoses of depression not otherwise specified, and 
anxiety not otherwise specified.

Service personnel record relating to retirement credit 
points, orders, a report of separation (NGB Form 22), the 
Veteran's MOS, clothing and equipment, life insurance and 
other administrative matters, have also been associated with 
the claims file. 

In addition to the above stated records, the newly-received 
evidence also includes general information on medication (not 
specific to the Veteran) and numerous medical records related 
to physical complaints of the Veteran, regarding his spine, 
skin, and other conditions.  There is no indication that 
these physical conditions are in any way related to his 
present claim.



Old and new evidence of record considered as a whole

As noted above, some of the evidence received since the last 
final denial is duplicative or cumulative of prior evidence 
of record.  The Board finds that none of the evidence raises 
a possibility of substantiating the claim.  The Veteran's 
claim was denied in 1982 because the RO determined that he 
had been treated for a nervous condition in 1973, years prior 
to National Guard service, and that his condition was not 
aggravated by his active duty for training in the National 
Guard.  The claim to reopen was denied in October 1999 
because the Veteran had not provided new and material 
evidence that his preexisting disease was aggravated by 
active service.  The Board finds that there is still no 
evidence of such aggravation in the claims file.  As 
discussed below, the newly received documents are not 
material as they do not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

The VA medical records reflect continued treatment of the 
Veteran for neurotic depression, generalized anxiety 
disorder, and schizophrenia.  They do not provide any 
indication that the Veteran's National Guard service 
aggravated his preexisting mental disability.

The Social Security records reflect a diagnosis of mental 
retardation and functional psychotic disorder.  They are new, 
but they do not provide any indication that the Veteran's 
National Guard service aggravated his preexisting mental 
disability.

The records from Dr. V.T., K.W. Dr. A.M., and the counseling 
center, reflect diagnoses of schizophrenia, mental 
retardation, a personality disorder, abnormal behavior, and 
the Veteran's inability to state an onset date of depression.  
They are new, but do not provide any indication that the 
Veteran's National Guard service aggravated his preexisting 
mental disability.
 
The September 2002 statement by Dr. J.P. is itself new, but 
it is not material as it does not raise a reasonable 
possibility of substantiating the claim.  In sum, it states 
that the Veteran had depression when he was discharged from 
the National Guard.  Such a statement is cumulative of 
evidence already in the record at the time of the last final 
denial.  As noted above, a January 1976 VA abbreviated 
medical record reflected that the Veteran reported that he 
had been anxious and depressed and had suicidal ideation.  
The record also notes that he was hospitalized for two days 
and had a diagnosis of anxiety neurosis.  An August 1976 
report of medical history of National Guard enlistment 
purposes reflects that the Veteran reported that he had 
depression.  The August 1976 physician's summary and 
elaboration noted that the Veteran was presently being 
treated for depression.  STRS dated in July 1979 reflect that 
the Veteran reported that he was being treated for 
depression.  The Board does not dispute that the Veteran had 
a mental disorder, claimed as depression, anxiety, and 
paranoia, while in the National Guard, and prior to National 
Guard service.  The missing element for the Veteran's claim 
is evidence that his National Guard active service aggravated 
his preexisting mental disability.  Dr. J.P.'s records do not 
discuss aggravation in anyway.  Moreover, Dr. J.P. notes that 
the Veteran was seen by Dr. W. for depression while the 
Veteran was in the Arkansas National Guard; however, Dr. W.'s 
notes reflect that he diagnosed the Veteran with 
schizophrenic reaction and paranoid schizophrenic.  
Regardless, Dr. J.P.'s records do not provide evidence of 
aggravation, and the record prior to the last final denial 
already contained evidence that the Veteran was being treated 
for depression prior to active service in the National Guard. 
(See August 1976 physician's summary).

In conclusion, the Board finds that the evidence added to the 
record since the last final denial, when considered in 
conjunction with the record as a whole, is cumulative or 
redundant of evidence previously of record and previously 
considered, does not relate to an unestablished fact 
necessary to substantiate the claim, and that the additional 
evidence does not raise a reasonable possibility of 
substantiating the claim.  Accordingly, the Board concludes 
that the appellant has not submitted evidence that is new and 
material, and the claim for service connection for an anxiety 
disorder (previously claimed as anxiety, depression, and 
paranoid ideas) is not reopened.

The Board notes that the Veteran has averred that he is a 
medic and has the expertise to render an opinion that his 
mental disabilities are related to service.  The Board finds 
that the Veteran's opinion lacks probative value.  The 
Veteran's DD-214 lists his MOS as an account specialist or 
clerk.  The form is negative for any medical training.  The 
Veteran's VA Form 21E-1990, dated in 1969, reflects that he 
had not attended any college or university.  The Veteran's 
NGB Form 22, report of separation from the National Guard, 
reflects that his MOS was an account specialist.  VA records 
dated in January 1970, March 1971, October 1971, November 
1973, September 1974, and December 1975 reflect that the 
Veteran reported work as a mill operator and as a laborer.  
Records dated in February 1985 reflect he had worked as a 
stone mason and in carpentry.  In a Social Security form, the 
Veteran noted that he had worked as a nurse's aid from 
September 1974 to June 1983.  VA records reflect that the 
Veteran enrolled in undergraduate courses, but do not 
identify the type of courses.  They do identify that the 
Veteran was enrolled in "liberal arts"; they do not reflect 
sciences or nursing.  The Veteran avers that he had medic and 
nursing training from February 1977 to March 1978.  He 
further avers that he has not been licensed as a nurse.  

First, the Board finds that even if the Veteran had some 
training as a nurse, there is no evidence of record that he 
has ever worked in the mental health field, taken courses in 
mental health, or been accredited as a mental health 
professional.  

Second, the Veteran has not provided any rationale whatsoever 
as to how his preexisting mental disability was aggravated by 
active service.

Third, the Veteran has been diagnosed as suffering from 
paranoid schizophrenia and mild mental retardation.  He has 
averred that Social Security people are harassing him (See 
August 1998 evaluation by Dr. A.M.), the devil has told him 
to "kill folks", that he cannot read, that he has auditory 
and visual hallucinations, that "people are out to get 
him", and that he can cause traffic accidents with "a 
thought".  
Fourth, the Board notes that the credibility of a witness can 
be impeached by a showing of interest, bias, or inconsistent 
statements.  See Caluza v. Brown, 7 Vet. App. 498 91995).  
The Veteran testified that he was a medic in the National 
Guard.  As noted above, the Veteran's service personnel 
records are negative for any type of medical training and 
reflect he was a accounting clerk while in service.  The 
Veteran also testified that he first experienced his anxiety 
condition while in the National Guard around 1980 and that 
his previous problem had been for depression.  However, as 
noted above, an October 1973 private medical report reflects 
an anxiety reaction, and January 1976 VA abbreviated medical 
record reflects that the Veteran was hospitalized for two 
days and had a diagnosis of anxiety neurosis.  It was noted 
that he reported he had been anxious and depressed, and had 
suicidal ideation prior to admission.  Medical records dated 
in March 1976 reflect that the Veteran had definite paranoid 
disease. 

Thus, the Board finds that the Veteran does not have the 
capacity to render a competent credible opinion as to the 
whether his mental disability was chronically aggravated by 
active service.  The Board finds that his statements as to 
etiology of his current disability and aggravation do not 
raise a reasonable possibility of substantiating his claim.

The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 
C.F.R. § 3.102, but does not find that the evidence is of 
such approximate balance as to warrant its application. 


ORDER

As new and material evidence has not been received to reopen 
the claim of entitlement to service connection for an anxiety 
disorder (previously claimed as anxiety, depression, and 
paranoid ideas), the appeal is denied.





____________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


